DETAILED ACTION

A response was received on 01 March 2022.  By this response, Claims 1, 2, 4, 5, 9, 11, 12, 14, 16, 18, and 20 have been amended.  Claim 6 has been canceled.  No new claims have been added.  Claims 1-5 and 7-20 are currently pending in the present application.

Allowable Subject Matter

The objections to the drawings and disclosure are withdrawn in light of the amendments to the specification and the amended drawings received.
The rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is directed to a method that includes determining that a session with a first application is malicious based on user interactions with the first application during the session; and responsive thereto: limiting access to data associated with the first application; providing session data for the malicious session with the first application for use in threat detection by a second application; and based on the session data, creating a honeytoken for the second application or classifying an existing aspect of the second application as a threat detection point, where the first and second applications have different functionalities.  Independent Claim 11 is directed to a system having functionality corresponding substantially to the method of Claim 1 and also including receiving a threat update reflecting activity in the second application.  Independent Claim 16 is directed to a software implementation of a method corresponding to the method of Claim 1 and also including transferring the session to a cloned application session and providing a threat update to other applications having different functionality.
The closest prior art, Araujo, generally discloses establishing a session with a first application and based on interactions with the first application, determining that the session is malicious, limiting access to data associated with the first application, and providing session data for the malicious session for use in threat detection by a second application.  Araujo also generally discloses establishing cloned application sessions, as well as threat updates and the use of honeytokens.  However, the second application in Araujo is not clearly a different application having different functionality.  Additional art of record, namely Pereira et al, US Patent 10887333 (cited in the previous Office action), generally discloses a threat intelligence service, and additional prior art, see Yanovsky et al, US Patent 8522347, and Stolfo et al, US Patent 8667588, generally discloses sharing threat information among computer systems.  However, none of the cited art, alone or in combination, clearly teaches or suggests using session data for a malicious session with a first application for use in threat detection in a second application (or plural other applications) having different functionalities, to establish honeytokens or threat detection points in the second application (or plural other applications), in combination with the other claimed limitations.  None of the art of record clearly suggests a way to translate honeytokens or threat detection points from an application having one type of functionality for use to generate similar honeytokens or threat detection points in other applications having different functionality in the manner described in the present specification and recited in the claims.  Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492